Name: 76/323/EEC: Council Decision of 15 March 1976 fixing the economic policy conditions to be observed by Ireland
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-03-24

 Avis juridique important|31976D032376/323/EEC: Council Decision of 15 March 1976 fixing the economic policy conditions to be observed by Ireland Official Journal L 077 , 24/03/1976 P. 0015 - 0015 Greek special edition: Chapter 10 Volume 1 P. 0104 ++++ ( 1 ) OJ N L 46 , 20 . 2 . 1975 , P . 1 . ( 2 ) SEE PAGE 12 OF THIS OFFICIAL JOURNAL . COUNCIL DECISION OF 15 MARCH 1976 FIXING THE ECONOMIC POLICY CONDITIONS TO BE OBSERVED BY IRELAND ( 76/323/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) N 397/75 OF 17 FEBRUARY 1975 CONCERNING COMMUNITY LOANS ( 1 ) , AND IN PARTICULAR ARTICLE 3 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHICH HAS FOR THIS PURPOSE CONSULTED THE MONETARY COMMITTEE , WHEREAS BY DECISION 76/322/EEC ( 2 ) , THE COUNCIL AUTHORIZED THE COMMISSION TO CONCLUDE FOUR LOAN TRANSACTIONS UNDER REGULATION ( EEC ) N 397/75 , THE AMOUNT OF WHICH IS INTENDED FOR LOANS GRANTED BY THE SAME DECISION TO TWO MEMBER STATES , ONE OF WHICH IS IRELAND ; WHEREAS IN ACCORDANCE WITH ARTICLE 3 OF REGULATION ( EEC ) N 397/75 , THE LOAN TO IRELAND SHALL BE SUBJECT TO ECONOMIC POLICY CONDITIONS IN ORDER THAT THIS MEMBER STATE MAY REDRESS ITS BALANCE OF PAYMENTS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE LOAN GRANTED TO IRELAND BY DECISION 76/322/EEC SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS RELATING TO THE ECONOMIC POLICY MEASURES TO BE TAKEN BY THAT MEMBER STATE : ( A ) GROWTH IN THE CENTRAL GOVERNMENT BORROWING REQUIREMENT , EXPRESSED AS A PERCENTAGE OF GROSS NATIONAL PRODUCT , SHOULD BE HALTED IN 1976 AND SHOULD BE REDUCED IN SUBSEQUENT YEARS : ( B ) EVERY EFFORT SHALL BE MADE TO FINANCE THE LARGEST POSSIBLE PROPORTION OF PUBLIC SECTOR BORROWING REQUIREMENTS BY NON - MONETARY MEANS , SUCH AS BY PLACING LONG - TERM SECURITIES DIRECTLY WITH THE PUBLIC ; ( C ) THE IRISH AUTHORITIES SHALL EXERCISE THE UTMOST CAUTION TO AVOID ANY RELAXATION OF ITS MONETARY POLICY FOR THE PURPOSE OF MEETING BOTH THE BORROWING REQUIREMENT OF THE EXCHEQUER AND THE DEMAND FOR CREDIT IN THE PRIVATE SECTOR , WERE THE LATTER TO EXPAND MORE RAPIDLY THAN AT PRESENT FORESEEN . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 15 MARCH 1976 . FOR THE COUNCIL THE PRESIDENT R . VOUEL